Per Curiam.

Without noticing the subsequent pleadings, it is sufficient to observe that the replication is bad in substance; for it assigns no breach of trust or want of fidelity in the clerk. The bond was, that he should well and■ faithfully perform his duties as first teller; and this evidently applied to his honesty, and not to his ability in his trust. A mere mistake in overpayment of a check can never be alleged as a breach of trust, for the.mistake may happen to a teller of the purest morals and the best capacity for business.
Judgment for the defendant, with leave, &c.